Exhibit 24 Power of Attorney We, the undersigned, Directors of Tutor Perini Corporation, hereby severally constitute Robert Band and Kenneth R. Burk, and each of them singly, our true and lawful attorneys, with full power to them and to each of them to sign for us, and in our names in the capacities indicated below, any Annual Report on Form 10-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 to be filed with the Securities and Exchange Commission and any and all amendments to said Annual Report on Form 10-K, hereby ratifying and confirming our signatures as they may be signed by our said Attorneys to said Annual Report on Form 10-K and to any and all amendments thereto and generally to do all such things in our names and behalf and in our said capacities as will enable Tutor Perini Corporation to comply with the provisions of the Securities Exchange Act of 1934, as amended, and all requirements of the Securities and Exchange Commission. WITNESS our hands and common seal on the date set forth below. /s/Marilyn A. Alexander Director February 26, 2010 Marilyn A. Alexander Date /s/Peter Arkley Director February 26, 2010 Peter Arkley Date /s/Robert Band Director February 26, 2010 Robert Band Date /s/Willard W. Brittain, Jr. Director February 26, 2010 Willard W. Brittain, Jr. Date /s/Robert A. Kennedy Director February 26, 2010 Robert A. Kennedy Date /s/Michael R. Klein Director February 26, 2010 Michael R. Klein Date /s/Robert L. Miller Director February 26, 2010 Robert L. Miller Date /s/Raymond R. Oneglia Director February 26, 2010 Raymond R. Oneglia Date /s/Donald D. Snyder Director February 26, 2010 Donald D. Snyder Date /s/Ronald N. Tutor Director February 26, 2010 Ronald N. Tutor Date
